Name: Decision of the Management Board of Europol of 9Ã April 2009 agreeing to the conditions and procedures laid down by Europol adapting the amounts mentioned in the Appendix to the Decision of the Europol Management Board of 16Ã November 1999 regarding taxes applicable to salaries and emoluments paid to Europol staff members for the benefit of Europol
 Type: Decision
 Subject Matter: European construction;  taxation;  business organisation;  EU institutions and European civil service
 Date Published: 2009-04-25

 25.4.2009 EN Official Journal of the European Union L 105/18 DECISION OF THE MANAGEMENT BOARD OF EUROPOL of 9 April 2009 agreeing to the conditions and procedures laid down by Europol adapting the amounts mentioned in the Appendix to the Decision of the Europol Management Board of 16 November 1999 regarding taxes applicable to salaries and emoluments paid to Europol staff members for the benefit of Europol (2009/346/EC) THE MANAGEMENT BOARD OF EUROPOL, Having regard to the Protocol drawn up on the basis of Article K.3 of the Treaty on European Union and Article 41(3) of the Europol Convention, on the privileges and immunities of Europol, the members of its organs, the deputy directors and employees of Europol (1), and in particular Article 10 thereof, Whereas: (1) The Council decided on 6 April 2009 to adapt the salaries and emoluments for Europol officials with 1,7 % with retroactive effect as of 1 July 2007. (2) The Management Board decided on 9 April 2009 to effect an increase in the amounts mentioned in Article 4 of the Appendix to the Decision of the Management Board of 16 November 1999 (2) by the same percentage and as of the same date as determined by the Council Decision of 6 April 2009 mentioned under point 1. (3) In accordance with the same decision of the Management Board of 9 April 2009, the values thus established should be published in the Official Journal of the European Union, HAS DECIDED AS FOLLOWS: Article 1 With effect from 1 July 2007: 1. the value mentioned in the first sentence of Article 4 of the Appendix to the Decision of the Europol Management Board of 16 November 1999 shall be replaced by EUR 115,61; 2. the values in euro units of the table included in Article 4 of the Appendix to the Decision of the Europol Management Board of 16 November 1999 shall be replaced by the following: 8 % to amounts between EUR 115,61 and EUR 2 036,45 10 % to amounts between EUR 2 036,46 and EUR 2 804,90 12,5 % to amounts between EUR 2 804,91 and EUR 3 214,56 15 % to amounts between EUR 3 214,57 and EUR 3 650,62 17,5 % to amounts between EUR 3 650,63 and EUR 4 060,32 20 % to amounts between EUR 4 060,33 and EUR 4 457,42 22,5 % to amounts between EUR 4 457,43 and EUR 4 867,09 25 % to amounts between EUR 4 867,10 and EUR 5 264,21 27,5 % to amounts between EUR 5 264,22 and EUR 5 673,87 30 % to amounts between EUR 5 673,88 and EUR 6 070,99 32,5 % to amounts between EUR 6 071,00 and EUR 6 480,66 35 % to amounts between EUR 6 480,67 and EUR 6 878,40 40 % to amounts between EUR 6 878,41 and EUR 7 288,09 45 % to amounts above EUR 7 288,10. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force the day following its adoption. Done at The Hague, 9 April 2009. Viktor Ã ECH Chairman of the Management Board (1) OJ C 221, 19.7.1997, p. 2. (2) OJ C 65, 28.2.2001, p. 6.